        Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TAMMY LYN MILLER,                            :
                                              :
               Plaintiff,                     :
                                              :
        v.                                    :
                                              :        CIVIL ACTION No. 19-5218
 ANDREW SAUL                                  :
 Commissioner                                 :
 of Social Security,                          :
                                              :
               Defendant.
                                              :

                             MEMORANDUM OPINION

 RICHARD A. LLORET                                                        June 29, 2020
 U.S. MAGISTRATE JUDGE
                                    INTRODUCTION

       Plaintiff Tammy Lyn Miller (“Ms. Miller” or “Plaintiff”) was denied Social

Security Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) by decision of an Administrative Law Judge (“ALJ”) dated September 20, 2018.

R. 20. Ms. Miller was 41 years old at the time of the decision. R. 178. Ms. Miller claims to

suffer from degenerative disc disease of the lumbar and cervical spine, degenerative

joint disease of the right knee, asthma, obesity, hypertension, post-traumatic stress

disorder, and bipolar disorder. Pl. Br. 3. At the hearing before the ALJ, Ms. Miller also

described suffering from incontinence as well as loss of feeling in her hands that causes

her to drop items frequently. R. 55-57.

       Ms. Miller challenges the ALJ’s denial of DIB and SSI on the basis that the ALJ

(1) erroneously gave little weight to Ms. Miller’s treating physician’s opinion, (2)

substituted the ALJ’s lay opinion for medical evidence in finding that Ms. Miller could

                                             1
        Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 2 of 14




perform sedentary work, (3) erroneously found Ms. Miller’s testimony not credible and

failed to consider the third-party statement of Ms. Miller’s son, and (4) erroneously

omitted some of Ms. Miller’s medical limitations credibly established by her treating

physician in posing the hypothetical to the vocational expert.

                     FACTUAL AND PROCEDURAL HISTORY

      Plaintiff has a history of chronic low back and neck pain. She received lumbar

laminectomy and spinal fusion surgery at the age of eighteen in 1995. R. 814. However,

this fusion was torn open due to an injury Ms. Miller sustained while working as an

assistant manager of a convenience store on October 3, 2010. R. 48. Ms. Miller received

a Workers’ Compensation settlement for her injury. Id. Since 2013, she has been

receiving treatment from a pain management specialist, Dr. Jay Mergaman, M.D.,

approximately every three months. Dr. Mergaman has diagnosed Ms. Miller with post-

laminectomy syndrome, lumbar radiculopathy, spondylosis, and cervical facet

syndrome. R. 840.

      The medical reports indicate consistent complaints by Ms. Miller of paracervical

and paralumbar pain. R. 784-808. The treatment records also state that Dr. Mergaman

prescribed Plaintiff Oxycontin, Oxycodone, and Baclofen for her pain as well as a

motorized wheelchair, which Miller has not yet obtained. R. 782-826, 837. Dr.

Mergaman also gave Ms. Miller facet block injections for her back and neck pain. R. 812.

Ms. Miller also tried physical therapy from February to April 2018 but reported little

improvement. R. 736-58. Dr. Mergaman states her prognosis is guarded. R. 840.

      Ms. Miller has a high school equivalent (GED) education and her previous

relevant work experience includes employment as a city paratransit driver, convenience

store assistant manager, and school bus driver. Pl. Br. 3. Ms. Miller has not worked

                                            2
        Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 3 of 14




since March 2011, and Miller’s son, Uriah T. Miller, has worked full-time since 2017 to

financially support their household. R. 44. Ms. Miller’s son also assists her with taking

care of herself and the household chores, stating, “I had to learn to cook, clean, do

laundry, I even help [Ms. Miller] with her socks and shoes and bra.” R. 268. Ms. Miller

claims to rarely leave her home because of her physical condition and uses the

assistance of either a cane or a walker to move outside or throughout her home. R. 52-

53.

       Ms. Miller initially applied and was denied benefits under Title II and Title XVI of

the Social Security Act on September 4, 2015. R. 221. Less than a year later on February

29, 2016, Ms. Miller filed an application requesting the reopening of her initial claim. R.

89-90, 177-78. Ms. Miller claimed an onset disability date of February 27, 2015, the date

she received an MRI in which small broad-based disc herniations in both the thoracic

and lumbar spine were discovered. R. 42, 844-51. These applications were denied on

August 4, 2016. R. 91-100. Ms. Miller then requested a hearing on October 4, 2016. R.

120. Ms. Miller testified at the hearing held on August 8, 2018, where she was

represented by counsel. R. 43-59. A neutral vocational expert also testified. R. 59-64.

The ALJ denied Plaintiff benefits in a decision dated September 20, 2018, finding that

Ms. Miller could perform sedentary work. R. 27. Ms. Miller requested review by the

Appeals Council on November 14, 2018, which was denied on September 5, 2019,

making the ALJ’s decision the final decision of the Commissioner. R. 1-7.

       The record contains a form labeled “Pain Interrogatories” filled out by Dr.

Mergaman, a third-party statement (quoted previously) submitted by Ms. Miller’s son,

Uriah T. Miller, Ms. Miller’s testimony of her physical condition, vocational expert

testimony, Ms. Miller’s MRI results, and various medical treatment records.

                                             3
            Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 4 of 14




        Dr. Mergaman’s report stated that Miller’s complaints were associated with

physiological and anatomical abnormalities severe enough to “interfere with” Ms.

Miller’s standing, walking, sitting, and handling functions 1/3 to 2/3 of an eight-hour

workday on a regular basis. R. 841. Dr. Mergaman also stated that Ms. Miller would

need to change positions every 15-30 minutes, and could not bend, squat, and reach

more than a “limited amount of times” during an eight-hour workday. Id. Dr. Mergaman

selected the option on the form that Ms. Miller would miss work more than four times

per month due to her disabilities, which were severe enough, in the doctor’s opinion,

that Ms. Miller could not “repetitively operate a computer keyboard and mouse.” R. 841,

843.

        The ALJ made the following findings of fact and conclusions of law pursuant to

the five-step sequential analysis mandated by the regulations.1 At step one, the ALJ

found Plaintiff had not engaged in substantial gainful activity at any time relevant to the

decision. At step two, the ALJ found that Plaintiff had severe impairments of obesity,

degenerative disc disease of the right knee, degenerative joint disease of the lumbar and

cervical spine, hypertension, asthma, bipolar disorder, and post-traumatic stress

disorder. R. 25.




        1
           An ALJ evaluates each case using a sequential process until a finding of “disabled” or “not
disabled” is reached. The sequence requires an ALJ to assess whether a claimant: (1) is engaging in
substantial gainful activity; (2) has a severe “medically determinable” physical or mental impairment or
combination of impairments; (3) has an impairment or combination of impairments that meet or equal
the criteria listed in the Social Security Regulations and mandate a finding of disability; (4) has the
residual functional capacity to perform the requirements of her past relevant work, if any; and (5) is able
to perform any other work in the national economy, taking into consideration her residual functional
capacity, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v).

                                                     4
          Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 5 of 14




        At step three, the ALJ found that Plaintiff’s impairments did not meet the criteria

of 20 C.F.R. Part 404; therefore, the ALJ proceeded to step four.2 The ALJ assessed Ms.

Miller’s residual functional capacity (RFC) and found that Ms. Miller was able to

perform sedentary work.3 R. 27. In finding so, the ALJ gave little weight to Dr.

Mergaman’s opinion and found Ms. Miller’s subjective complaints not credible because

the ALJ found that the complaints were not supported by the objective medical evidence

in the record. R. 28-30. The ALJ specifically pointed to Ms. Miller’s “conservative

treatment” for her pain and findings of only “mild to moderate degenerative changes”

shown in the diagnostic imaging and physical exam reports. R. 28, 30.

        After assessing Ms. Miller’s RFC as capable of sedentary work, the ALJ found in

step four that Ms. Miller was not capable of returning to her past relevant work and

proceeded to step five. The ALJ posed a hypothetical to the vocational expert reflecting

what the ALJ believed to be Ms. Miller’s credibly established limitations.4 Based on the

hypothetical, the vocational expert testified that an individual with these limitations

could have the jobs of document preparer, food and beverage order clerk, and telephone



         2 See generally 20 C.F.R. § 404.1520(e): If a claimant’s impairment does not “meet or equal a
listed impairment,” the ALJ will assess the claimant’s residual functional capacity based on the medical
evidence included in the record. This determination is used in step four of the five-step sequential process
to determine if a claimant can either perform his or her past relevant work and in step five to determine if
a claimant can “adjust to other work.”
         3 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one
which involves sitting, a certain amount of walking and standing is often necessary in carrying out job
duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria
are met.” 20 C.F.R. § 404.1567(a).
         4 The ALJ instructed the vocational expert to assume the hypothetical individual could perform
sedentary work. The hypothetical individual described cannot “engage in any overhead reaching. Can
frequently reach, handle, finger, but never feel. Cannot climb ladders, ropes, or scaffolds. Cannot crawl.
Cannot kneel. Can occasionally engage in all other postural maneuvers, and tolerate no more than
occasional exposure to humidity, extreme temperatures, or pulmonary irritants…Limited to performing
and (sic) repetitive tasks, and can engage in brief, goal-directed interactions with supervisors, coworkers,
or the general public on up to a frequent basis throughout the day, in occupations where there are few and
infrequent changes in the setting, or the task performed.” R. 61-62.

                                                     5
             Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 6 of 14




quotation clerk.5 R. 62. The ALJ accordingly found that Ms. Miller was not disabled

because although she could not perform her past relevant work, she could make a

“successful adjustment to other work that exists in significant numbers in the national

economy.” R. 30-32.

         After careful review, I find that the ALJ erred in determining Ms. Miller capable

of sedentary work by (1) impermissibly discounting the available medical opinion

evidence and (2) interpreting the medical data in the record based on lay opinion. In

short, the ALJ’s findings of fact were not supported by substantial evidence for these

reasons.

                                                DISCUSSION

         A.       Standard of Review.

         My review of the agency’s decision is subject to the deferential substantial

evidence standard. Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). The ALJ’s

findings of fact must be supported by substantial evidence in the record to be upheld. 42

U.S.C.A. § 405(g) (West 2019); Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986).

Accordingly, I must review the record and determine whether it contains “sufficient

evidence” to support the ALJ’s denial of benefits to the claimant. Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (citing Consol. Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). In doing so, I may not “re-weigh the evidence” in the record or make my own

determinations of fact. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.




         5
          When asked by Plaintiff’s counsel, the vocational expert answered that in his opinion, the Plaintiff having
to miss more than four days of work per month (as Dr. Mergaman reported) “would not be acceptable to most
employers.” R. 63.

                                                         6
            Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 7 of 14




2011). I must accept the ALJ’s findings of fact supported by substantial evidence as

conclusive. Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).

        Substantial evidence means “more than a mere scintilla” but is still “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 390 (1971) (quoting Consol. Edison Co., 305 U.S.

at 229). The substantial evidence standard does not require a “large or considerable

amount of evidence” supporting the ALJ’s decision. Hartranft v. Apfel, 181 F.3d 358,

360 (3d Cir. 1999) (quoting Pierce v. Underwood, 487 U.S. 552 (1988)).

        However, there is still plenary review over the ALJ’s application of legal

principles. Payton v. Barnhart, 416 F. Supp. 385, 387 (E.D. Pa. 2006) (citing

Krysztoforski v. Chater, 55 F.3d 857, 858 (3d Cir. 1995)). If it is found that the ALJ used

incorrect legal principles, I must reverse the ALJ’s decision even if it is supported by

substantial evidence. Id. (citing Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983)).

        B.      Substantial evidence does not support the ALJ’s RFC
                determination nor the designation of little weight to treating
                physician Dr. Mergaman’s opinion.

        Ms. Miller first contests the ALJ’s decision on the basis that the ALJ improperly

discounted the opinion of her treating physician, and consequently, the ALJ substituted

lay opinion in determining Ms. Miller was capable of sedentary work. I agree.6

        When evaluating medical opinion evidence in the record, the SSA gives

controlling weight to a treating source’s opinion so long as the opinion is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is



        6
         Because Ms. Miller does not contest the ALJ’s decision regarding her mental impairments, this
opinion will focus on Miller’s physical limitations.

                                                   7
          Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 8 of 14




not inconsistent” with other evidence. 20 C.F.R. § 416.927(c)(2) (2017). However, this

does not completely prevent an ALJ from discounting the opinion of a treating physician

because the disability and RFC determinations are ultimately the ALJ’s sole

responsibility. Chandler, 667 F.3d at 361; 20 C.F.R. § 404.1527(d)(1). Still, disregarding

a treating physician’s opinion has led to a finding of no substantial evidence in previous

cases. See Doak, 790 F.2d at 29 (overturning an ALJ’s finding that claimant could

perform light work without any medical opinion corroborating that determination of

functional capacity). A treating physician’s opinion should only be rejected with

contradictory medical evidence. Frankenfield v. Bowen, 861 F.2d 405, 408 (3d Cir.

1988).

         When rejecting or giving little weight to a treating physician’s opinion regarding

the claimant’s disability and functional capabilities, the ALJ is required to support his or

her decision with other objective medical evidence in the record that speaks to the

claimant’s functional capacities. Hartman v. Colvin, No. 02:13–cv–00265–TFM, 2014

WL 1784084, at *8 (W.D. Pa. May 5, 2014) (citing Biller v. Colvin, 962 F. Supp. 2d 761,

778-79 (W.D. Pa. 2013)). The Biller court stated that a decision regarding a claimant’s

RFC could “rarely” be made without the opinion of a physician because an ALJ is not a

medical professional and therefore cannot make medical conclusions. Biller, 962 F.

Supp. 2d at 778-79 (quoting Gormont v. Astrue, No. 11-2145, 2013 WL 791455, at *7

(M.D. Pa. Mar. 4, 2013)). In that vein, the ALJ may not make “speculative inferences

from medical reports” or reject a treating physician’s opinion based on the ALJ’s lay

opinion. Morales v. Apfel, 225 F.3d 310, 317-18 (3d Cir. 2000) (citing Plummer, 186

F.3d at 429).



                                              8
        Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 9 of 14




       Unlike Chandler, the ALJ in this case discounted the only source of medical

opinion evidence in the record rather than choosing to credit one medical opinion more

highly than another. The facts of this case are closer to Doak, in which the ALJ could

only rely on the claimant’s and vocational expert’s testimonies after discounting all

medical opinion evidence in the record. The ALJ in this case gives a short justification

for giving “little weight” to Dr. Mergaman’s opinion, simply stating that the descriptions

of Miller’s limitations are “not quantified in a meaningful way” because the term

“interfere with” (used on the form Dr. Mergaman submitted) “could mean almost

anything.” R. 30. The ALJ further states that the quantifiable limitations on the form,

such as the claim that Miller would need to change positions every 15-30 minutes of a

workday, contradict the results of the MRI and the treatment records. R. 30. Yet the ALJ

points to nothing in the MRI results or treatment records that contradict Dr.

Mergaman’s conclusions.

       The ALJ based her finding that Ms. Miller could perform sedentary work on the

same reasoning. After not giving Dr. Mergaman’s opinion controlling or even

substantial weight, the ALJ erroneously relies on her lay opinion of Ms. Miller’s medical

records. Specifically, the ALJ finds Ms. Miller to have undergone only “conservative

treatment” based on the medical records. R. 28. The ALJ then cites to the diagnostic

images and treatment records in the record, not finding them to support Ms. Miller’s

claims and the limitations Dr. Mergaman specified.

       Regarding Ms. Miller’s knee limitations, the ALJ states, “Imaging studies of the

right knee show only mild degenerative joint disease.” R. 28-29. Regarding Ms. Miller’s

claims of neck and back pain, the ALJ states that the imaging studies of the cervical

spine show “only mild to moderate spondylosis without evidence of any cord

                                            9
            Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 10 of 14




compression, disc herniation, or nerve root disease.” R. 29. The ALJ goes on to say that

imaging studies of the lumbar spine show a “small disc herniation at L4-L5, and a grade

2 spondylolisthesis.” Id. Finally, the ALJ notes that Ms. Miller has full motor strength in

her extremities. Id.

        However, the treatment records from Dr. Mergaman, whom Ms. Miller has seen

approximately every three months since 2013, document consistent complaints of

bilateral paracervical pain, right greater than the left at a few instances, radiating into

the shoulders with no associated paresthesias. R. 784-808. The medical records also

describe Ms. Miller having recurrent paralumbar pain, left equal to right, radiating to

the hips, buttocks, lower extremities, and feet with intermittent paresthesias. Id. Dr.

Mergaman diagnosed Ms. Miller with post-laminectomy syndrome, lumbar

radiculopathy, spondylosis, and cervical facet syndrome.

        Dr. Mergaman prescribed Ms. Miller Oxycontin, Oxycodone, and Baclofen for her

pain as well as a motorized wheelchair,7 which the ALJ deemed not necessary solely

based on her own interpretation of the treatment notes. R. 31. In addition to this

treatment plan, Dr. Mergaman gave Ms. Miller facet block injections for multilevel

cervical facet arthritis and neck pain. R. 812. Ms. Miller’s back pain is not of unknown

origin. She has a documented history of spinal issues, receiving fusion surgery when she

was just eighteen years old, which has since been torn open when Ms. Miller was injured

on the job in 2010. R. 814.

        The ALJ discounts the quantifiable limitations of Ms. Miller’s injuries submitted

by Dr. Mergaman by pointing to the various diagnostic imaging studies that indicate


        7
          Neither opioid pain medications nor a motorized wheelchair qualify as “conservative” treatment
in most instances. The ALJ has not explained why she believed they were.

                                                   10
            Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 11 of 14




“mild to moderate” degenerative changes. However, these diagnostic imaging studies do

not speak by themselves to Ms. Miller’s functional limitations affecting her ability to

work. Interpreting the impact of these diagnostic findings on Ms. Miller’s limitations

requires medical expertise. By discounting the only medical opinion evidence in the

record, there is no medical corroboration of the ALJ’s finding that the degenerative

changes described do not cause the type of pain Ms. Miller claims and inhibit ability to

perform even sedentary work.

        The ALJ looked at the treatment records and decided that the treatment Ms.

Miller has received is only “conservative.” The import of the conservative treatment

comment seems to be that if the Plaintiff’s condition were disabling one would expect to

see more aggressive treatment. In the absence of a medical opinion in the record to this

effect, the ALJ’s conservative treatment comment is of little value. Inferences from the

absence of evidence can be probative, but they require reliable and complete contextual

knowledge of what one should expect to see. A lay person does not have the training or

experience to know reliably whether a particular treatment regimen is conservative,

aggressive, the mark of genius, or grossly flawed. And even if the treatment were

correctly characterized as “conservative,” such treatment may justify an inference that

medical science had nothing to offer the patient, or that more aggressive treatment

regimens were so risky that they were unwarranted, rather than an inference that the

condition was not serious or disabling. These considerations lead me to observe that an

ALJ’s unsupported, boiler-plate conclusion that a treatment history was “conservative”

is no more than lay opinion, unless supported by medical opinion evidence.8


        8
          This record in fact contains evidence that more aggressive treatment has been explored and
rejected. See R. 784 (“Patient was seen in consultation by Dr. Eric Williams, Orthopedics, Einstein
Medical Center, who recommended against surgical revision.”

                                                   11
       Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 12 of 14




       The ALJ is a lay person and may not “interpret raw medical data when evaluating

a claimant’s functional capacity,” which occurred here. Donat v. Berryhill, No. 17-5096,

2018 WL 3186953, at *4 (E.D. Pa. 2018) (citing Phillips v. Berryhill, No. 15-5204, 2017

WL2224931 at *4 (E.D. Pa. 2017)); see also Smith v. Califano, 637 F.2d 968, 972 (3d

Cir. 1981) (stating that “an ALJ may not make purely speculative inferences from

medical reports”); Van Horn v. Schweiker, 717 F.2d 871, 874 (3d Cir. 1983) (holding

that an ALJ may not use his or her expertise against that of a physician presenting

competent medical evidence). In Donat, as in this case, the ALJ found the claimant’s

alleged disabilities to not be supported by the spine imaging results and other objective

medical evidence in the record. Donat, 2018 WL 3186953, at *4. The district court

remanded for a new RFC determination.

       In Phillips, the ALJ found the claimant with a history of depression to not be

disabled after interpreting the data in the claimant’s treatment records. Phillips, 2017

WL 2224931 at *5. The district court remanded. In instances where lay interpretation

substitutes for medical judgment, remand is appropriate. See Johnson v. Bowen, 699 F.

Supp. 475 (E.D. Pa. 1988) (finding remand appropriate after the ALJ relied on data from

medical reports indicating normal range of motion and minimal intake of pain

medication in assessing claimant’s RFC). The ALJ in Ms. Miller’s case similarly

emphasized raw medical data from the diagnostic imaging studies despite the quantified

functional limitations specified by Dr. Mergaman, who has the best longitudinal picture

of Ms. Miller’s impairments.

       Without a medical provider speaking to the data contained in Ms. Miller’s

medical records, I am left as a reviewer to speculate how the findings either affect or do

not affect Ms. Miller’s functional capacity. I must also speculate how the data supports

                                            12
        Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 13 of 14




or contradicts Dr. Mergaman’s opinion. This is not appropriate. Cotter, 642 F.2d at 704

(stating that an ALJ’s decision must be “accompanied by a clear and satisfactory

explication of the basis on which it rests” for the purpose of judicial review). Without

supporting medical opinion evidence, there is an evidentiary hole supporting the ALJ’s

findings, as in Doak. Therefore, the ALJ’s decision was not based on substantial

evidence and remand is appropriate.

       C.     The Other Issues Ms. Miller Contests Should be Reexamined on
              Remand.

       Ms. Miller also contests the ALJ’s findings regarding the credibility of her

testimony, the ALJ’s failure to consider the third-party statement of Ms. Miller’s son,

and the ALJ’s omission of various functional limitations supported by Dr. Mergaman in

the hypothetical posed to the vocational expert. Because remand is necessary on

previously stated issues in this opinion, I will not address these objections at length.

       The weight given to Dr. Mergaman’s opinion and the way in which the ALJ

assesses Ms. Miller’s RFC will impact the credibility assessed to Ms. Miller’s subjective

complaints. This is because subjective complaints of pain supported by medical evidence

should be given “great weight” unless there is contradicting medical evidence. Mason v.

Shalala, 994 F.2d 1058, 1067-68 (3d Cir. 1993).

       The ALJ must also specifically address the third-party statement of Ms. Miller’s

son, Uriah T. Miller. It is the ALJ’s responsibility to evaluate the credibility of all witness

testimony, and this should be more than a statement from the ALJ that the whole record

was considered in reaching a decision. Van Horn, 717 F.2d at 873 (stating that the court

“would expect [the ALJ] at least to state that he found a witness not credible before

wholly disregarding his testimony”); see also Burnett v. Comm’r of Soc. Sec. Admin.,


                                              13
       Case 2:19-cv-05218-RAL Document 20 Filed 06/29/20 Page 14 of 14




220 F.3d 112, 122 (3d Cir. 2000) (holding that it is legal error to ignore third-party

statements corroborating a claimant’s functional limitations).

       Finally, regarding the vocational expert’s testimony, the hypothetical posed to the

vocational expert must include all of a claimant’s medically established impairments.

Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002) (citing Chrupcala v. Heckler, 829

F.2d 1269, 1276 (3d Cir. 1987)); Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir.

2005). Therefore, the ALJ may wish to reassess the hypothetical given to the vocational

expert after reassessing the weight to be given to the treating physician’s opinion. This

may impact the limitations included in the hypothetical posed to the vocational expert.

                                     CONCLUSION

       Because the ALJ erroneously discounted Dr. Mergaman’s opinion and assessed

Ms. Miller’s RFC based on lay interpretation of raw medical data, I will remand this case

to the Commissioner for further proceedings consistent with this opinion.



                                                      BY THE COURT:



                                                      _s/ Richard A. Lloret______
                                                      RICHARD A. LLORET
                                                      U.S. Magistrate Judge




                                             14
